UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

meme ee ee ee ee ee a i i i x
GW HOLDINGS GROUP, LLC, :

Plaintiff,

. No. 18 Civ. 4997 (JFK)
-against— ORDER

US HIGHLAND, INC.,

Defendant. :
i i i ie ne ee ee xX

JOHN F. KEENAN, United States District Judge:

As discussed during today’s conference, the parties have

agreed to the following briefing schedule:

Plaintiff's amended complaint is due by January 6, 2020.

Defendant’s motion to dismiss (“MTD”) the amended complaint
is due by January 27, 2020.

Plaintiff’s MTD opposition and Plaintiff’s motion for
summary judgment (“SJ”) are due by February 20, 2020.

Defendant’s MTD reply and Defendant’s SJ opposition are due
by March 19, 2020.

Plaintiff's SJ reply is due by April 2, 2020.
Oral argument on the MTD and SJ motion will be heard on

April 22, 2020 at 11 a.m. in Courtroom 20-C. Each side
will have at total of 30 minutes to argue both motions.

SO ORDERED.

Dated: New York, New York Si rh F “hs |
December 30, 2019 eft. a ane

 

John F. Keenan
United States District Judge

 
